                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION

 CMMG, Inc.,

                                  Plaintiff,

 v.                                                    Case No. 2:19-cv-04130-NKL

 C Products Defense, Inc.,

                                  Defendant.


                             TEMPORARY RESTRAINING ORDER

           Plaintiff has requested a Temporary Restraining Order. On June 25, 2019, the parties

presented argument, Doc. 4, and the Court granted plaintiff’s request. The Court finds the

following:

      1.      Plaintiff is likely to prevail on the merits in that plaintiff has asserted a claim for

              common law breach of contract and, based upon the verified petition, argument by the

              parties and the evidence presented, it appears that plaintiff and defendant entered into

              an agreement whereby plaintiff agreed to provide defendant with the information

              necessary to manufacture a Winchester .350 Legend magazine and to purchase a

              specified number of them from the defendant, and defendant agreed not to sell these

              magazines to anyone other than plaintiff for at least one month after filling plaintiff’s

              order and to maintain a specified level of magazines at all times to fill the orders of

              plaintiff; plaintiff performed plaintiff’s obligations under the agreement; defendant

              failed to perform defendant’s obligations under the agreement; and plaintiff was

              thereby damaged.
   2.      Plaintiff is facing immediate and irreparable harm in that if defendant is not restrained

           from selling the Winchester .350 Legend magazine to others, plaintiff will be unable to

           fill orders for its firearms, and as a result, plaintiff’s reputation, goodwill, loyalty, and

           business relationships with current and prospective customers will suffer, and monetary

           damages would be insufficient to adequately compensate plaintiff for this harm. In

           addition, current and prospective customers will go elsewhere, thereby causing further

           harm for which monetary damages would not adequately compensate plaintiff.

   3.      An injunction bond in the amount of $5,000 is sufficient to secure the matter enjoined

           in the event the injunction is dissolved.

   4.      Defendant was given reasonable notice of plaintiff’s motion for a temporary restraining

           order.

        WHEREFORE, the Court hereby orders defendant C Products Defense, Inc. not to sell any

Winchester .350 Legend magazine to anyone other than plaintiff CMMG, Inc. until defendant C

Products Defense, Inc. has fulfilled plaintiff’s current and future orders, and otherwise performed

in accordance with the parties’ contract.

        This Order is issued on the 25th day of June, 2019.

        This Order shall expire on the 5th day of July, 2019 at 5:00 PM, unless extended in

accordance with Federal Rule of Civil Procedure 65.

        Plaintiff is ordered to file a bond in the amount of $5,000 or deliver payment of

immediately available funds in the amount of $5,000 to the Court.

                                                       s/ Nanette K. Laughrey
                                                       NANETTE K. LAUGHREY
                                                       United States District Judge

Dated: June 25, 2019
Jefferson City, Missouri

                                                  2
